DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 02/09/2021 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Objections
These following claims are objected to because of the following informalities:
Claims 15 are objected to because of duplicated claims 15. Appropriate corrections are required.

Claim Rejections - 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 12 is rejected under 35 U.S.C. 101 because claim 12 recites a " A program causing a computer to execute a state extrapolation procedure, the program causing the computer to function as a control means, and causing the control means to perform steps." [0070] of the Specification discloses the program as software codes stored in memory executed by a computer. Since the term "program" has been used in the art to encompass transitory mediumembodiments, this term in claim 12 is being interpreted as encompassing such a transitorymedium embodiment, which does not fall in any of the four statutory categories of invention under 35 U.S.C. 101. Applicant is recommended to amend the claim, such as to recite "a product comprising programs stored in a non-transitory computer readable medium" which would be sufficient to overcome the rejection by excluding the transitory embodiments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima  (Kojima – US 10,231,660 B2).

As to claim 1, Kojima discloses a state extrapolation device comprising: 
a vital sign acquisition unit (Kojima: FIG. 1 the physiological information detection unit 16 and FIG. 4 the physiological information detection unit 16 comprising in-vehicle camera 161, the microphone 162, the heart rate sensors 163, the blood pressure sensor 164, and the body movement 165) that acquires a vital sign of a user (Kojima: Abstract, column 7 lines 28-43, column 15 lines 5-41, column 16 lines 41-column 17 lines 29, and FIG. 4: The physiological information detection unit 16 detects one or more pieces of physiological information of the driver. In this embodiment, the physiological information detection unit 16 is configured with a sensor group for detecting the physiological information of the driver. For example, as illustrated in FIG. 4, the sensor group has an in-vehicle camera 161, a microphone 162, a heart rate sensor 163, a blood pressure sensor 164, and a body movement sensor 165. Note that the sensor group may further have a respiration sensor (not illustrated) that detects a respiration fluctuation of the driver, a skin temperature sensor (not illustrated) that detects the skin temperature of the driver, and so forth ); and 
a sign detection unit (Kojima: FIG. 4 the second arousal level recognition unit 17) that uses a learned model that has learned (Kojima: FIG. 1 the teacher data generation unit 152), as training data (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: Note that the second arousal level identification unit 172 performs learning based on the teacher data generated by the teacher data generation unit 152, which will be described later. More specifically, in the second arousal level identification unit 172, in a case where the first arousal level is different from the second arousal level in the manual driving mode, a learning process is performed by using the teacher data that are generated by the teacher data generation unit 152 based on the first arousal level. That is, in the learning, model update is performed such that the arousal level identification model of the second arousal level identification unit 172, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, outputs the first arousal level as the identification result from the teacher data. In this embodiment, in a case where the second arousal level identification unit 172 acquires the teacher data from the teacher data generation unit 152, the second arousal level identification unit 172 performs learning for the arousal level identification model that is used for identifying the second arousal level by using the teacher data. Note that, as a specific learning method, for example, a backpropagation method or the like may be used in a case where the arousal level identification model is a hierarchical neural network), sign data about the vital sign related to a predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4), and detects a sign by determining whether or not the vital sign of the user corresponds to a sign of the predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high).

As to claim 2, Kojima discloses the limitations of claim 1 further comprising the state extrapolation device according to claim 1, wherein the predetermined physical condition abnormality is a physical condition abnormality that affects an exercise movement of the user (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high).

As to claim 3, Kojima discloses the limitations of claim 2 further comprising the state extrapolation device according to claim 2, wherein the physical condition abnormality that affects the exercise movement of the user is a state where the user feels sleepiness (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines 28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high) or a state where the user has an epileptic seizure.

As to claim 4, Kojima discloses the limitations of claim 1 further comprising the state extrapolation device according to claim 1, wherein the vital sign acquisition unit acquires information about a pulse wave as the vital sign (Kojima: column 15 lines 6-18, lines 31-41, column 18 lines 50-67, and FIG. 4 the heart rate senor 163: The heart rate sensor 163 detects a heart rate fluctuation of the driver. More specifically, the heart rate sensor 163 measures the heart rate of the driver and generates a sensor signal of the measurement result. Note that the heart rate sensor 163 may be a contact type sensor device that is attached to the body such as the earlobe or may be a contactless type sensor device such as a camera that extracts the change in the complexion which corresponds to a pulse wave. Further, the heart rate sensor 163 may be substituted by a pulse wave sensor and detect the heart rate fluctuation of the driver).

As to claim 5, Kojima discloses the limitations of claim 1 further comprising the state extrapolation device according to claim 1, further comprising: 
a training data generation unit (Kojima: FIG. 7 the teacher data generation unit 152) that generates the training data as the training data including a vital sign of the user (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-6: in the learning process, an arousal level identification model for recognizing the second arousal level, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, may be updated such that the arousal level identification model for recognizing the second arousal level outputs the first arousal level as an identification result); and 
a sign model generation unit (Kojima: FIG. 7 the second arousal level recognition unit 17A) that causes the learned model to learn the training data generated by the training data generation unit (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-7: each of the physiological information features due to the sleepiness exhibits a particular tendency, that is, a specific fluctuation pattern. Accordingly, the specific fluctuation pattern in each of the physiological information features due to the sleepiness is detected, and the sleepiness of the driver may thereby be detected (identified). More specifically, an arousal level identification model which may associate such a specific fluctuation pattern in each of the physiological information features due to the sleepiness with the arousal level in such a case is generated, the generated arousal level identification model is used, and the sleepiness of the driver may thereby be identified).

As to claim 11, Kojima disclose the limitations of claim 1 further comprising the state extrapolation device according to claim 1, wherein the sign detection unit detects a sign of a plurality of the predetermined physical condition abnormalities by using a plurality of learned models that each have learned the plurality of predetermined physical condition abnormalities (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high).

As to claim 12, Kojima discloses all the program causing a computer to execute a state extrapolation procedure, the program causing the computer to function as a control means limitations as claimed that mirrors the state extrapolation device limitations in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a program causing a computer to execute a state extrapolation procedure, the program causing the computer to function as a control means, and causing the control means to perform: 
a vital sign acquisition step of acquiring a vital sign of a user (Kojima: Abstract, column 7 lines 28-43, column 15 lines 5-41, column 16 lines 41-column 17 lines 29, and FIG. 4: The physiological information detection unit 16 detects one or more pieces of physiological information of the driver. In this embodiment, the physiological information detection unit 16 is configured with a sensor group for detecting the physiological information of the driver. For example, as illustrated in FIG. 4, the sensor group has an in-vehicle camera 161, a microphone 162, a heart rate sensor 163, a blood pressure sensor 164, and a body movement sensor 165. Note that the sensor group may further have a respiration sensor (not illustrated) that detects a respiration fluctuation of the driver, a skin temperature sensor (not illustrated) that detects the skin temperature of the driver, and so forth ); and a sign detection step of using a learned model that has learned, as training data (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: Note that the second arousal level identification unit 172 performs learning based on the teacher data generated by the teacher data generation unit 152, which will be described later. More specifically, in the second arousal level identification unit 172, in a case where the first arousal level is different from the second arousal level in the manual driving mode, a learning process is performed by using the teacher data that are generated by the teacher data generation unit 152 based on the first arousal level. That is, in the learning, model update is performed such that the arousal level identification model of the second arousal level identification unit 172, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, outputs the first arousal level as the identification result from the teacher data. In this embodiment, in a case where the second arousal level identification unit 172 acquires the teacher data from the teacher data generation unit 152, the second arousal level identification unit 172 performs learning for the arousal level identification model that is used for identifying the second arousal level by using the teacher data. Note that, as a specific learning method, for example, a backpropagation method or the like may be used in a case where the arousal level identification model is a hierarchical neural network), sign data about the vital sign related to a predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4), and detecting a sign by determining whether or not the vital sign of the user corresponds to a sign of the predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high). 

As to claim 13, Kojima discloses all the state extrapolation method causing a computer to execute a state extrapolation procedure, the computer including a control means limitations as claimed that mirrors the state extrapolation device limitations in claim 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a state extrapolation method causing a computer to execute a state extrapolation procedure, the computer including a control means, the state extrapolation method comprising:
by the control means, a vital sign acquisition step of acquiring a vital sign of a user (Kojima: Abstract, column 7 lines 28-43, column 15 lines 5-41, column 16 lines 41-column 17 lines 29, and FIG. 4: The physiological information detection unit 16 detects one or more pieces of physiological information of the driver. In this embodiment, the physiological information detection unit 16 is configured with a sensor group for detecting the physiological information of the driver. For example, as illustrated in FIG. 4, the sensor group has an in-vehicle camera 161, a microphone 162, a heart rate sensor 163, a blood pressure sensor 164, and a body movement sensor 165. Note that the sensor group may further have a respiration sensor (not illustrated) that detects a respiration fluctuation of the driver, a skin temperature sensor (not illustrated) that detects the skin temperature of the driver, and so forth ); and 
a sign detection step of using a learned model that has learned, as training data (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: Note that the second arousal level identification unit 172 performs learning based on the teacher data generated by the teacher data generation unit 152, which will be described later. More specifically, in the second arousal level identification unit 172, in a case where the first arousal level is different from the second arousal level in the manual driving mode, a learning process is performed by using the teacher data that are generated by the teacher data generation unit 152 based on the first arousal level. That is, in the learning, model update is performed such that the arousal level identification model of the second arousal level identification unit 172, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, outputs the first arousal level as the identification result from the teacher data. In this embodiment, in a case where the second arousal level identification unit 172 acquires the teacher data from the teacher data generation unit 152, the second arousal level identification unit 172 performs learning for the arousal level identification model that is used for identifying the second arousal level by using the teacher data. Note that, as a specific learning method, for example, a backpropagation method or the like may be used in a case where the arousal level identification model is a hierarchical neural network), sign data about the vital sign related to a predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4), and detecting a sign by determining whether or not the vital sign of the user corresponds to a sign of the predetermined physical condition abnormality (Kojima: column 5 lines 39-49, column 7 lines 21-43, column 18 lines 35-67, column 19 lines 4-27, column 19 lines 52-column 20 lines28, column 21 lines 37-60, FIG. 1, and FIG. 4: a description will be made about the particular tendencies due to the sleepiness in relation to the autonomic nervous system physiological information. Because one respiratory stroke becomes deep and the respiratory interval becomes long in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the respiration rate in a prescribed unit time decreases. Further, because the heart rate lowers in a case where the sleepiness of the driver becomes high, a tendency is exhibited in which the heartbeat interval (RRI) in a prescribed unit time becomes long. Further, as for the frequency spectrum of the heart rate fluctuation pattern (RRI), it has been known that the high frequency (HF: 0.15 to 0.4 Hz) component is low in an active condition and the HF component becomes high in a relaxed condition. Thus, the ratio between the low frequency (LF: 0.04 to 0.15 Hz) component and the HF component (LF/HF) is often used as an index of sleepiness. That is, a tendency is exhibited in which the LF/HF ratio of the driver becomes low in a case where the sleepiness of the driver becomes high. Further, a tendency is exhibited in which the blood pressure temporarily rises because the driver resists the sleepiness in a case where the driver starts feeling the sleepiness but the blood pressure gradually falls in a case where the sleepiness of the driver further becomes high).

As to claim 14, Kojima discloses the limitations of claim 2 further comprising the state extrapolation device according to claim 2, wherein the vital sign acquisition unit acquires information about a pulse wave as the vital sign (Kojima: column 15 lines 6-18, lines 31-41, column 18 lines 50-67, and FIG. 4 the heart rate senor 163: The heart rate sensor 163 detects a heart rate fluctuation of the driver. More specifically, the heart rate sensor 163 measures the heart rate of the driver and generates a sensor signal of the measurement result. Note that the heart rate sensor 163 may be a contact type sensor device that is attached to the body such as the earlobe or may be a contactless type sensor device such as a camera that extracts the change in the complexion which corresponds to a pulse wave. Further, the heart rate sensor 163 may be substituted by a pulse wave sensor and detect the heart rate fluctuation of the driver).

As to claim 15, Kojima discloses the limitations of claim 3 further comprising the state extrapolation device according to claim 3, wherein the vital sign acquisition unit acquires information about a pulse wave as the vital sign (Kojima: column 15 lines 6-18, lines 31-41, column 18 lines 50-67, and FIG. 4 the heart rate senor 163: The heart rate sensor 163 detects a heart rate fluctuation of the driver. More specifically, the heart rate sensor 163 measures the heart rate of the driver and generates a sensor signal of the measurement result. Note that the heart rate sensor 163 may be a contact type sensor device that is attached to the body such as the earlobe or may be a contactless type sensor device such as a camera that extracts the change in the complexion which corresponds to a pulse wave. Further, the heart rate sensor 163 may be substituted by a pulse wave sensor and detect the heart rate fluctuation of the driver).

As to claim 15, Kojima discloses the limitations of claim 2 further comprising the state extrapolation device according to claim 2, further comprising: 
a training data generation unit (Kojima: FIG. 7 the teacher data generation unit 152) that generates the training data as the training data including a vital sign of the user (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-6: in the learning process, an arousal level identification model for recognizing the second arousal level, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, may be updated such that the arousal level identification model for recognizing the second arousal level outputs the first arousal level as an identification result); and  
a sign model generation unit (Kojima: FIG. 7 the second arousal level recognition unit 17A) that causes the learned model to learn the training data generated by the training data generation unit (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-7: each of the physiological information features due to the sleepiness exhibits a particular tendency, that is, a specific fluctuation pattern. Accordingly, the specific fluctuation pattern in each of the physiological information features due to the sleepiness is detected, and the sleepiness of the driver may thereby be detected (identified). More specifically, an arousal level identification model which may associate such a specific fluctuation pattern in each of the physiological information features due to the sleepiness with the arousal level in such a case is generated, the generated arousal level identification model is used, and the sleepiness of the driver may thereby be identified).

As to claim 16, Kojima discloses the limitations of claim 3 further comprising the state extrapolation device according to claim 3, further comprising: 
a training data generation unit (Kojima: FIG. 7 the teacher data generation unit 152)  that generates the training data as the training data including a vital sign of the user (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-6: in the learning process, an arousal level identification model for recognizing the second arousal level, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, may be updated such that the arousal level identification model for recognizing the second arousal level outputs the first arousal level as an identification result); and 
a sign model generation unit (Kojima: FIG. 7 the second arousal level recognition unit 17A) that causes the learned model to learn the training data generated by the training data generation unit (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-7: each of the physiological information features due to the sleepiness exhibits a particular tendency, that is, a specific fluctuation pattern. Accordingly, the specific fluctuation pattern in each of the physiological information features due to the sleepiness is detected, and the sleepiness of the driver may thereby be detected (identified). More specifically, an arousal level identification model which may associate such a specific fluctuation pattern in each of the physiological information features due to the sleepiness with the arousal level in such a case is generated, the generated arousal level identification model is used, and the sleepiness of the driver may thereby be identified).

As to claim 17, Kojima discloses the limitations of claim 4 further comprising the state extrapolation device according to claim 4, further comprising: 
a training data generation unit (Kojima: FIG. 7 the teacher data generation unit 152) that generates the training data as the training data including a vital sign of the user (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-6: in the learning process, an arousal level identification model for recognizing the second arousal level, which indicates the relationship between one or more pieces of physiological information of the driver and the arousal level of the driver, may be updated such that the arousal level identification model for recognizing the second arousal level outputs the first arousal level as an identification result); and 
a sign model generation unit (Kojima: FIG. 7 the second arousal level recognition unit 17A) that causes the learned model to learn the training data generated by the training data generation unit (Kojima: Abstract, column 7 lines 21-42, column 19 lines 40-column 20 lines 28, column 21 lines 38-60, FIG. 1, and FIG. 5-7: each of the physiological information features due to the sleepiness exhibits a particular tendency, that is, a specific fluctuation pattern. Accordingly, the specific fluctuation pattern in each of the physiological information features due to the sleepiness is detected, and the sleepiness of the driver may thereby be detected (identified). More specifically, an arousal level identification model which may associate such a specific fluctuation pattern in each of the physiological information features due to the sleepiness with the arousal level in such a case is generated, the generated arousal level identification model is used, and the sleepiness of the driver may thereby be identified).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima  (Kojima – US 10,231,660 B2) in view of Kim (Kim – US 2017/0263109 A1).

As to claim 10, Kojima disclose the limitations of claim 1 further comprising the state extrapolation device according to claim 1, further comprising  
a notification unit (Kojima: FIG. 1 the notification unit 8) that notifies an abnormality by a predetermined method (Kojima: column 10 lines 41-55, and FIG. 1: The notification unit 8 is configured with various in-vehicle displays such as a car navigation system, a speaker, a driver seat that has a vibration actuator built therein, or the like, for example. The notification unit 8 provides notification of the driving mode that is selected by the driver or information that indicates the present vehicle position. Further, the notification unit 8 notifies the driver of predetermined information in accordance with the arousal level that is estimated by an arousal level estimation unit 15. For example, the notification unit 8 provides notification of an alert or a warning that suppresses the sleepiness of the driver in a case where a determination is made that the arousal level of the driver becomes lower than a prescribed value, that is, the sleepiness equal to or higher than a prescribed value occurs to the driver), except for the claimed limitations of wherein the vital sign acquisition unit causes the notification unit to make a notification when the acquired vital sign deviates from a predetermined range, and deletes the vital sign.
However, it has been known in the art of processing collected data to implement the vital sign acquisition unit causes the notification unit to make a notification when the acquired vital sign deviates from a predetermined range, and deletes the vital sign, as suggested by Kim, which discloses the vital sign acquisition unit causes the notification unit to make a notification when the acquired vital sign deviates from a predetermined range (Kim: [0033] and FIG. 2: if the value of collected data is continuously the same depending on the type of data or the output range of the data is out of the threshold range, the data may be determined as error data and alarm data for the data may be created. In addition, the remote monitoring control server 100 according to the exemplary embodiment of the present disclosure may include an alarm processing unit for generating alarm data and processing the alarm data), and deletes the vital sign (Kim: [0012]-[0013], and FIG. 1: if the number that alarm is created increases and accordingly alarm data continuously increases, the alarm data is sequentially deleted in the order that it is input as a predetermined time elapses or the number of the alarm data is above a predetermined number. As a result, the user may not recognize the alarm data, resulting in a secondary accident).
Therefore, in view of teachings by Kojima and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the driving arousal assessment system Kojima to include the vital sign acquisition unit causes the notification unit to make a notification when the acquired vital sign deviates from a predetermined range, and deletes the vital sign, as suggested by Kim. The motivation for this is to update alarm data sequence.

Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including a state detection unit that detects an occurrence state of the predetermined physical condition abnormality of the user, wherein the training data generation unit generates, when the state detection unit detects the occurrence state, the training data by using first information being the vital sign of the user provided with a label in a predetermined period before the occurrence state, and second information being the vital sign of the user in the predetermined period when the occurrence state is not detected, as presented in claim 6. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 6.

Claims 7-9 and 18-20 are objected to because of their dependency on the previously objected claim 6.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Csabi et al., US 10,384,602 B1, discloses systems and methods for detecting and reducing distracted driving.
Unnerstall, US 2019/0180283 A1, discloses system and methods for analyzing sleep data and sleep pattern data.
Lancelle, US 2019/0122525 A1, discloses device and method for monitoring a driver of an automotive vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684